1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                               ***

9     KEITH PAUL BIRD,                                   Case No. 2:18-cv-02329-APG-CWH

10                                      Plaintiff,               ORDER
            v.
11
      BRIAN E. WILLIAMS SR., et al.,
12
                                   Defendants.
13

14

15
     I.    DISCUSSION
16
           On December 12, 2018, the Court ordered Plaintiff to file a complete application to
17
     proceed in forma pauperis or pay the filing fee within 30 days. (ECF No. 4). On January
18
     7, 2019, Plaintiff filed a motion for an extension of time so that he may obtain the
19
     necessary financial certificate and account statement and file a complete application to
20
     proceed in forma pauperis. (ECF No. 5). The Court now grants that motion.
21
     II.   CONCLUSION
22
           For the foregoing reasons, IT IS ORDERED that the motion for extension of time
23
     (ECF No. 5) is granted.
24
           IT IS FURTHER ORDERED that by February 11, 2019, Plaintiff shall either: (1) file
25
     a fully complete application to proceed in forma pauperis on the correct form, with
26
     complete financial attachments, in compliance with 28 U.S.C. § 1915(a); or (2) pay the
27

28
                                                     1
1
     full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
2
     administrative fee).
3
            IT IS FURTHER ORDERED that failure to comply with this order will result in a
4
     recommendation that the case be dismissed.
5

6           DATED: January 10, 2019

7

8                                            UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
